

Exhibit 10.2


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is entered into among
James River Group Holdings, Ltd. (the “Parent Company”), its subsidiary James
River Group, Inc. (“JRGI”) and J. Adam Abram (“Employee”) (JRGI, the Parent
Company and Employee will be collectively referred to hereinafter as the
“Parties”).


WHEREAS, Employee is employed by each of the Parent Company and JRGI (together,
the “Company”) as its Chairman of the Board of Directors and Chief Executive
Officer pursuant to an employment agreement dated as of August 5, 2019 (the
“Employment Agreement”);


WHEREAS, the Company and Employee have mutually agreed that: the employment of
Employee pursuant to the Employment Agreement will end on November 1, 2020 (the
“Separation Date”) as a result of Employee’s decision to resign as Chief
Executive Officer of the Parent Company and JRGI on that date pursuant to
Section 8(c) of the Employment Agreement and the decision of the Board of
Directors of the Parent Company (“Board”) and of the Board of Directors of JRGI
(the “JRGI Board”) to accept that resignation effective on the Separation Date;
Employee will provide transition services to the Parent Company and JRGI as an
independent contractor/consultant from November 2, 2020 through the date of
Parent Company’s annual general meeting of shareholders held in 2021 (the
“Annual Meeting Date”); and Employee will serve as Non-Executive Chairman of the
Board commencing November 2, 2020, but Employee will not be an officer or
employee of Parent Company or JRGI after the Separation Date;


WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;


NOW THEREFORE, the Parties mutually understand and agree as follows:


1.Termination of Employment. Employee’s resignation will be effective, the
employment of Employee by Parent Company and JRGI will end, and Employee shall
cease to be an officer of Parent Company and JRGI, on the Separation Date. This
Agreement does not affect or apply to Employee’s continuing to serve as
Non-Executive Chairman of the Board after the Separation Date.


2.Bonus for 2020. Subject to the Company’s timely receipt of this Agreement
executed by Employee and Employee’s not exercising his right of revocation (as
described below) of this Agreement, Employee shall be paid a pro rata bonus for
2020 in the gross amount of $708,333 (the “2020 Bonus”), subject to all required
withholdings and deductions, which will be paid no later than ten (10) days
after the Effective Date.

3.Transition Services. Subject to the Company’s timely receipt of this Agreement
executed by Employee and Employee’s not exercising his right of revocation (as
described below) of this Agreement, Employee will provide consulting services as
an independent contractor, not as an employee, to the Chief Executive Officer of
the Parent Company and of JRGI (“CEO”) as requested by the CEO (“Consulting
Services”), up to a maximum of forty (40) hours per month, for the period of
November 2, 2020 through the Annual Meeting Date, and will be paid $500,000 for
such services, which will be paid no later than ten (10) days after the
Effective Date (“Consulting Payment”). Employee shall control the detail, manner
and method of performing the Consulting Services, provided that Employee
responds within a reasonable time to requests by the CEO.


4.Joint Obligations. Both the Parent Company and JRGI are jointly liable for all
payment obligations of the Company pursuant to this Agreement, and JRGI may
satisfy all such payment obligations.


5.Forfeiture of Unvested RSUs. Pursuant to the terms of Restricted Share Unit
Award Agreements between Employee and the Parent Company, 9,000 Restricted Share
Units (“RSUs”) that were granted to Employee on August 5, 2019, and 18,502 RSUs
that were granted to Employee on August 5, 2020, which were all



--------------------------------------------------------------------------------



unvested as of the Separation Date (“Unvested RSUs”) were forfeited and
cancelled without payment on the Separation Date.

6.Consideration. Employee acknowledge that (a) the release of claims by the
Company set forth in Section 10 of this Agreement (the “Company Release”), the
2020 Bonus and the Consulting Payment exceed that to which Employee would
otherwise be entitled upon resignation from employment under any contract
between Employee and the Company or the normal operation of the Company’s
benefit plans, policies, and/or practices; and (b) the release of claims by the
Company set forth in Section 10 of this Agreement, the 2020 Bonus and the
Consulting Payment are adequate consideration for Employee’s promises set forth
in this Agreement, including the release set forth in Section 7 of this
Agreement. Irrespective of whether Employee signs this Agreement, Employee will
retain any rights Employee may otherwise have to medical, dental, and vision
benefits continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, or other applicable law (which rights
will be explained in greater detail in a separate notice provided to Employee),
and will be paid all compensation and benefits earned through the Separation
Date, as follows:


a.accrued but yet unpaid base salary earned through the Separation Date will be
paid no later than ten (10) days after the Separation Date;


b.any unused vacation accrued through the Separation Date will be paid no later
than ten (10) days after the Separation Date;


c.reasonable business expenses incurred, but not paid prior to, the Separation
Date will be reimbursed in accordance with Section 2(e)(iv) of the Employment
Agreement within forty-five (45) days after the Separation Date; and


d.any accrued but unpaid Tax Gross-Up Payments described in Section 4 of the
Employment Agreement will be paid at the times described in Section 4.


7.Waiver and Release of the Company. For valuable consideration from the
Company, receipt of which is hereby acknowledged, Employee waives, releases, and
forever discharges the Company and its current and former parents, subsidiaries,
divisions, affiliates, shareholders, officers, directors, attorneys, agents,
employees, successors, and assigns (collectively referred to as the “Company
Releasees”) from any and all rights, causes of action, claims or demands,
whether express or implied, known or unknown, that arise on or before the date
that Employee executes this Agreement, which Employee has or may have against
the Company and/or the Company Releasees, including, but not limited to, any
rights, causes of action, claims, or demands relating to or arising out of the
following:


a.anti-discrimination, anti-harassment, and anti-retaliation laws, such as the
Age Discrimination in Employment Act, the Older Workers Benefit Protection Act,
and Executive Order 11141, which prohibit employment discrimination based on
age; Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Equal Pay Act, and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex; the
Genetic Information Nondiscrimination Act, which prohibits discrimination on the
basis of genetic information; the Americans With Disabilities Act and Sections
503 and 504 of the Rehabilitation Act of 1973, which prohibit discrimination
based on disability; and the laws of North Carolina and Bermuda that prohibit
employment discrimination or wage discrimination;


b.other employment laws, such as the United States Worker Adjustment and
Retraining Notification Acts, which requires that advance notice be given of
certain workforce reductions; the Employee Retirement Income Security Act of
1974, which, among other things, protects employee benefits; the Family and
Medical Leave Act, which requires employers to provide leaves of absence under
certain circumstances; the laws of North Carolina and Bermuda which regulate
wage and hour matters, including all forms of compensation, vacation pay, sick
pay, compensatory time, overtime, commissions, bonuses, and meal and break
periods; state family, medical, and military



--------------------------------------------------------------------------------



leave laws, which require employers to provide leaves of absence under certain
circumstances; the Sarbanes Oxley Act of 2002; and any other federal, state, or
local laws relating to employment;


c.tort, contract, and quasi-contract claims, such as claims with respect to
unvested equity awards or claims for breach of the Employment Agreement,
wrongful discharge, physical or personal injury, intentional or negligent
infliction of emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of implied contract, unjust
enrichment, promissory estoppel, breach of covenants of good faith and fair
dealing, negligent hiring, negligent supervision, negligent retention, and
similar or related claims; and


d.all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person, related to the claims released by this Section 7.


Employee understands that Employee is releasing claims about which Employee may
not know anything at the time Employee executes this Agreement. Employee
acknowledges that it is Employee’s intent to release such unknown claims, even
though Employee recognizes that someday Employee might learn new facts relating
to Employee’s employment or learn that some or all of the facts Employee
currently believes to be true are untrue, and even though Employee might then
regret having signed this Agreement. Nevertheless, Employee acknowledges
Employee’s awareness of that risk and agrees that this Agreement shall remain
effective in all respects in any such case. Employee expressly waives all rights
Employee might have under any laws intended to protect Employee from waiving
unknown claims.


8.Excluded Employee Claims. Notwithstanding anything to the contrary in this
Agreement, the waiver and release contained in Section 7 of this Agreement shall
exclude any rights or claims (a) that may arise after the date on which Employee
executes this Agreement; (b) that cannot be released under applicable law (such
as worker’s compensation and unemployment compensation claims); (c) for
indemnification whether pursuant to law, the Company’s bylaws, any contractual
indemnification agreement, or for coverage under any director’s and officer’s
insurance policy maintained by the Company; (d) for protection under any other
insurance policy maintained by the Company, including without limitation, any
general liability or EPLI policy; (e) in Employee’s capacity as a shareholder of
the Company; and/or (f) to assert any defenses, including affirmative defenses,
against any allegations, causes of action, and/or claims of any nature that may
be brought against Employee. In addition, the Parties agree that this Agreement
shall not adversely affect, alter, or extinguish any vested right that Employee
may have with respect to any pension or other retirement benefits to which
Employee is or will be entitled by virtue of Employee’s employment with the
Company, and nothing in this Agreement shall prohibit Employee from enforcing
such rights. Moreover, nothing in this Agreement extinguishes any claims
Employee may have against the Company for breach of this Agreement, prevents or
precludes Employee from challenging in good faith the validity of this
Agreement, nor imposes any conditions precedent, penalties, or costs for doing
so, unless specifically authorized by applicable law.


9.No Other Claims. Except to the extent previously disclosed by Employee in
writing to the Company, Employee represents and warrants that Employee has (a)
filed no claims, lawsuits, charges, grievances, or causes of action of any kind
against the Company and/or the Company Releasees and, to the best of Employee’s
knowledge, Employee possesses no claims (including Fair Labor Standards Act
(“FLSA”) and worker’s compensation claims); (b) except as otherwise expressly
provided under this Agreement, received any and all compensation (including
overtime compensation), meal periods, and rest periods to which Employee may
have been entitled, and Employee is not currently aware of any facts or
circumstances constituting a violation by the Company and/or the Company
Releasees of the FLSA or other applicable wage, hour, meal period, and/or rest
period laws; and (c) not suffered any work-related injury or illness within the
twelve (12) months preceding Employee’s execution of this Agreement, and
Employee is not currently aware of any facts or circumstances that would give
rise to a worker’s compensation claim against the Company and/or the Company
Releasees by Employee.





--------------------------------------------------------------------------------



10.Waiver and Release by the Company. For valuable consideration from Employee
receipt of which is hereby acknowledged, the Parent Company (for itself and its
current and former parents, subsidiaries, divisions, affiliates, successors,
assigns, and anyone else claiming by or through it) waives, releases, and
forever discharges Employee and his heirs, personal representatives, successors,
attorneys, agents and representatives (“Employee Releasees”) from any and all
rights, causes of action, claims or demands, whether express or implied, known
or unknown, that arise on or before the date that Parent Company executes this
Agreement, which Parent Company has or may have against Employee or the Employee
Releasees. For valuable consideration from Employee receipt of which is hereby
acknowledged, JRGI (for itself and its current and former parents, subsidiaries,
divisions, affiliates, successors, assigns, and anyone else claiming by or
through it) waives, releases, and forever discharges Employee and the Employee
Releasees from any and all rights, causes of action, claims or demands, whether
express or implied, known or unknown, that arise on or before the date that JRGI
executes this Agreement, which JRGI has or may have against Employee or the
Employee Releasees.


11.Excluded Company Claims. Notwithstanding anything to the contrary in this
Agreement, the waiver and release contained in Section 10 of this Agreement
shall exclude any rights or claims (a) that may arise after the dates,
respectively, on which the Parent Company and JRGI execute this Agreement; (b)
that cannot be released under applicable law; (c) for repayment of incentive
compensation that is required by any applicable statute or regulation; or (d)
that arises from any intentional misconduct or gross negligence of Employee that
was not known to Board members (other than Employee) or any corporate officer
(other than Employee) of the Parent Company on or before the date that the
Parent Company executes this Agreement. With respect to clause 11(d), the Parent
Company represents that its Board members (other than Employee) and corporate
officers (other than Employee) are not currently aware of any intentional
misconduct or gross negligence by Employee that would be a basis for a claim by
the Company against Employee.


12.Wage Deduction Orders. Employee represents and warrants that Employee is not
subject to any wage garnishment or deduction orders that would require payment
to a third party of any portion of the 2020 Bonus. Any exceptions to the
representation and warranty contained in this Section must be described in
writing and attached to the executed copy of this Agreement that Employee
submits to the Company. Such disclosure shall not disqualify Employee from
receiving the 2020 Bonus under this Agreement; provided, however, that the
amount of the 2020 Bonus as described in Section 2 of this Agreement may be
reduced in accordance with any such wage garnishment or deduction order as
required by applicable law.


13.Duty to Cooperate. Employee agrees that for the period from the Annual
Meeting Date through October 31, 2021, Employee will remain reasonably available
to the Company as needed to assist in the smooth transition of Employee’s duties
to one or more other employees of the Company, without additional compensation
to Employee, provided, however, Employee’s obligations with respect to
transition duties under this Section shall not exceed 15 hours in any calendar
month. Employee acknowledges and agrees that Employee’s obligations to assist
the Company in pending or threatened litigation and any other administrative and
regulatory proceedings, which currently exist or which may arise in the future,
are governed by Section 10 of the Employment Agreement, which remains in full
force and effect after the Separation Date, provided, however, the last sentence
of Section 10 is hereby amended to read as follows: “Notwithstanding anything to
the contrary, in the event the Company requests cooperation from Executive after
the date of the Company’s 2021 annual general meeting of shareholders, Executive
shall not be required to devote more than 40 hours of his time per year with
respect to this Section 10, except that such 40 hour cap shall not include or
apply to any time spent testifying at a deposition or at trial, or spent
testifying before or being interviewed by any administrative or regulatory
agency.”


14.Non-Disparagement. Employee will refrain from making any statement that in
any way defames, maligns, or disparages the Parent Company, its direct or
indirect subsidiaries, any current member of the Board, any Executive Officer
named in Schedule 1 attached to this Agreement (“Executive Oficer”) or any other
member of the Senior Management Team named in Schedule 1 (those entities and
individuals collectively, the “Protected Persons”), which statement has or is
reasonably expected to have a negative or adverse impact on their business or
reputation of any of the Protected Persons. Employee will not provide
information or issue statements regarding the Protected Persons, or take any
other action, that would cause



--------------------------------------------------------------------------------



any of the Protected Persons embarrassment or humiliation or otherwise cause or
contribute to their being held in disrepute. The Company agrees that: (a) the
current members of the Board (during the period such individuals serve in that
position) and the Executive Officers (during the period they are employed by the
Company) will not make any statement that in any way defames, maligns, or
disparages Employee, which statement has or is reasonably expected to have a
negative or adverse impact on the business or reputation of Employee, or take
any other action that would cause Employee embarrassment or humiliation or
otherwise cause or contribute to Employee being held in disrepute; (b) the Board
or the Company, as applicable, will instruct the members of the Board, the
Executive Officers and the other members of the Senior Management Team named in
Schedule 1 not to make any statement that in any way defames, maligns, or
disparages Employee, which statement has or is reasonably expected to have a
negative or adverse impact on the business or reputation of Employee, and not to
provide information or issue statements regarding Employee, or take any other
action, that would cause Employee embarrassment or humiliation or otherwise
cause or contribute to Employee being held in disrepute, and upon notice in the
event of any such disparagement by any such agent of the Company, the Company
shall direct such agent to cease any such disparagement immediately; and (c) the
Company will not authorize the officers, employees and agents of the Parent
Company and its direct and indirect subsidiaries to make any statement that in
any way defames, maligns, or disparages Employee, which statement has or is
reasonably expected to have a negative or adverse impact on the business or
reputation of Employee, or to provide information or to issue statements
regarding Employee, or take any other action, that would cause Employee
embarrassment or humiliation or otherwise cause or contribute to Employee being
held in disrepute. Nothing in this Agreement shall be deemed to preclude
Employee, or the Parent Company, its direct and indirect subsidiaries, or the
members of the boards of directors, officers, managers, employees, or agents of
the Parent Company and its direct and indirect subsidiaries, from providing
truthful testimony or statements in a legal or arbitration proceeding or
pursuant to subpoena, court order, or similar legal process; from providing
truthful information to government or regulatory agencies; or from internally
reporting violations of applicable laws or Company policies to Company officers
or the Board.


15.Non-Admission of Liability. The Parties agree that nothing contained in this
Agreement is to be construed as an admission of liability, fault, or improper
action on the part of either of the Parties.


16.Return of Company Property. Employee represents and warrants that, by the
date Employee concludes the Consulting Services, Employee will return all
property belonging to the Company, including, but not limited to, all keys,
access cards, office equipment, computers, cellular telephones, notebooks,
documents, records, files, written materials, electronically stored information,
credit cards bearing the Company’s name, and other Company property (originals
or copies in whatever form) in Employee’s possession or under Employee’s
control, with the exception of this Agreement, the Employment Agreement,
compensation and benefits-related documents concerning Employee, and documents
Employee has received in his capacity as a shareholder of the Parent Company.


17.Consultation with Legal Counsel. The Company hereby advises Employee to
consult with an attorney prior to signing this Agreement.


18.Review and Revocation Periods. Employee acknowledges that Employee has been
given at least twenty-one (21) days to consider this Agreement from the date
that it was first given to Employee. Employee must sign and return this
Agreement no later than November 22, 2020, and may not sign this Agreement prior
to November 2, 2020; any execution of this Agreement before November 2, 2020
shall be null and void. Employee agrees that changes in the terms of this
Agreement, whether material or immaterial, do not restart the running of the
twenty-one (21)-day consideration period. Employee shall have seven (7) days
from the date that Employee executes the Agreement to revoke Employee’s
acceptance of the Agreement by delivering written notice of revocation by email
within the seven (7)-day period to the following Company contact:
James River Group, Inc.
Raleigh, North Carolina
Attn: Sarah C. Doran, Chief Financial Officer
Sarah.Doran@james-river-group.com



--------------------------------------------------------------------------------



If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it (the
“Effective Date”).


19.Choice of Law. This Agreement shall be construed and administered in
accordance with the laws of North Carolina, without regard to the principles of
conflicts of law which might otherwise apply, except that Section 20 of the
Employment Agreement, as incorporated herein, shall be governed by the Federal
Arbitration Act, to the extent applicable, and North Carolina law to the extent
that the Federal Arbitration Act does not apply.


20.Severability. Should any provision of this Agreement or the provisions of the
Employment Agreement incorporated in this Agreement be held to be illegal, void
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.


21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument. A copy of an executed counterpart that is delivered electronically
as a PDF attachment to an email or by facsimile shall be deemed to be an
original signed counterpart.


22.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of Employee, the Company, and the Company Releasees, and their respective
representatives, predecessors, heirs, successors, and assigns, provided,
however, this Agreement may not be assigned by Employee, and any assignment by
Employee shall be null and void.


23.Entire Agreement. This Agreement contains the complete understanding between
the Parties as to the subject matter contained herein, and no other promises or
agreements shall be binding unless signed by both an authorized representative
of the Company and Employee. In signing this Agreement, the Parties are not
relying on any fact, statement, or assumption not set forth in this Agreement.
Except as expressly provided for in this Agreement or required by applicable
law, the obligations of the Company set forth in Section 1 through Section 5 and
Section 9 of the Employment Agreement shall cease on the Separation Date.
Notwithstanding the foregoing, Employee understands and agrees that Section 6
(Confidential Information and Privileged Information), Section 7
(Non-Competition), Section 10 (Cooperation), as modified by this Agreement,
Section 11 (409A Compliance), Section 12 (Uniqueness of Services;
Acknowledgments), Section 13 (Further Acknowledgments), Section 14 (Notices),
Section 17 (Partial Invalidity), Section 18 (Governing Law), Section 19
(Assignability), and Section 20 (Dispute Resolution) of the Employment Agreement
(as modified herein) remain in full force and effect after the Separation Date,
are not superseded by this Agreement, and are incorporated herein by reference.
Notwithstanding the foregoing, the Company understands and agrees that the
Director and Officer Indemnification Agreement between the Parent Company and
Employee dated as of November 18, 2014, remains in full force and effect after
the Separation Date, and is not superseded by this Agreement.


24.Arbitration. Any dispute arising under, enforcing, or challenging the
validity of this Agreement is subject to the Dispute Resolution provisions
(Section 20) of the Employment Agreement, as incorporated herein, provided that,
notwithstanding any provision of Section 20 of the Employment Agreement to the
contrary, (a) the parties agree that any arbitration with respect to a dispute
under this Agreement or the Employment Agreement will occur exclusively in the
city of Raleigh, North Carolina; (b) any action to compel arbitration under this
Agreement or the Employment Agreement or otherwise relating to this Agreement or
the Employment Agreement will be brought exclusively in a state or federal court
located in Raleigh, North Carolina, except that if a federal court has
jurisdiction over the subject matter thereof, then such action shall be brought
in federal court; and (c) the Company and Employees each waive any right to
conduct an arbitration or to commence or maintain a court proceeding in Bermuda.


25.Representation and Warranty of Understanding. By signing below, Employee
represents and warrants that Employee: (a) has carefully read and understands
the terms of this Agreement; (b) is entering into the Agreement knowingly,
voluntarily and of Employee’s own free will; (c) understands its terms and
significance and intends to abide by its provisions without exception; (d) has
not made any false statements



--------------------------------------------------------------------------------



or representations in connection with this Agreement; and (e) has not
transferred or assigned to any person or entity not a party to this Agreement
any claim or right released hereunder, and Employee agrees to indemnify the
Company and hold it harmless against any claim (including claims for attorney’s
fees or costs actually incurred, regardless of whether litigation has commenced)
based on or arising out of any alleged assignment or transfer of a claim by
Employee.
    
_/s/ J. Adam Abram___________________
J. Adam Abram
Dated: November 2, 2020




JAMES RIVER GROUP HOLDINGS, LTD.


By: __.s/ Robert P. Myron________________
Name: Robert P. Myron
Title: President and Chief Operating Officer
Dated: November 2, 2020


JAMES RIVER GROUP, INC.


By: __/s/ Sarah C. Doran_________________
Name: Sarah C. Doran
Title: Chief Financial Officer
Dated: November 2, 2020









--------------------------------------------------------------------------------





Schedule 1 - Protected Persons









